Title: John Adams to Abigail Adams, 16 June 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia June 16 1777
     
     I had a most charming Packett from you and my young Correspondents, to day.
     I am very happy, to learn that you have done such great Things in the Way of paying Debts. I know not what would become of me, and mine, if I had not such a Friend to take Care of my Interests in my Absence.
     You will have Patience with me this Time, I hope, for this Time will be the last.
     I shall stay out this Year, if I can preserve my Health, and then come home, and bid farewell to great Affairs. I have a Right to spend the Remainder of my days in small ones.
    